            Case 1:19-cv-01441-AWI-SAB Document 19 Filed 08/24/20 Page 1 of 1


 1

 2

 3                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 4
       JAMES R. PREIMESBERGER,                             Case No. 1:19-cv-01441-AWI-SAB
 5            Plaintiff,                                   [PROPOSED] ORDER GRANTING
                                                           THE UNITED STATES’ UNOPPOSED
 6                    v.                                   MOTION NUNC PRO TUNC TO
                                                           EXTEND TIME BY TWENTY-ONE
 7     UNITED STATES OF AMERICA                            (21) DAYS TO RESPOND TO THE
                                                           COMPLAINT
 8            Defendant.

 9

10
            The Court having reviewed and considered the United States’ Unopposed Motion to
11   Extend Time by Twenty-one (21) Days to Respond to the Complaint, and good cause appearing

12   therefore, the United States shall have until September 9, 2020 to respond to the complaint.

13

14   IT IS SO ORDERED.

15   Dated: August 23, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

                                                     1
